DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “wherein the control circuit is configured to execute a self-test procedure during which the control circuit measures a-an electrical noise level at the connection of the input circuit when the input circuit is in an idle state and determines if the electrical noise level causes the self-test procedure to fail, the control circuit further configured to illuminate the visual indicator to provide a visual indication that the self-test procedure has failed” in combination with all the limitations of claim 1. 
Regarding claim 14, prior art does not disclose or suggest: “wherein the control circuit is configured to control the electrical noise-generating source to a first state and measure a first electrical noise level at the connection of the input circuit when the noise-generating source is in the first state and the input circuit is in an idle state, the control circuit further configured to control the electrical noise-generating source to a second state and measure a second electrical noise level at the connection of the input circuit when the electrical noise-generating source is in the second state and the input circuit is in the idle state, the control circuit configured to process the first and second electrical noise levels and to provide an indication of a result of the 
Regarding claim 23, prior art does not disclose or suggest: “wherein the control module is configured to execute a self-test procedure during which the control module measures a first noise level at the connection of the wireless communication circuit when the intensity of the lighting load is at a first intensity and the wireless communication circuit is in an idle state, and measures a second noise level at the connection of the wireless communication circuit when the intensity of the lighting load is at a second intensity, and the wireless communication circuit is in the idle state” in combination with all the limitations of claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 2868     

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
4/10/2021